       Case 1:19-cv-02875 Document 2 Filed 05/15/19 Page 1 of 1 PageID #: 21



IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK
                                    x

LIAM YARN,
                                                             Rule 7.1 Statement
             Plaintiff,

                v.                                           Civil Action No.

ORCHESTRADE, INC.,
 and HAKIM ERHILI,

             Defendants.

                                                     x

       Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, and to enable the District

Judges and Magistrate Judges of the Court to evaluate possible disqualification or recusal, the

undersigned counsel for Defendant Orchestrade, Inc. submits the following Corporate Disclosure

Statement:

       Defendant Orchestrade, Inc. has no parent corporation or publicly-held corporation that

owns more than 10% of its stock.


Dated: May 15, 2019
       New York, New York

                                                     Respectfully submitted,

                                                     BE         NDRO HY
                                                                                  _
                                                                                      ...-----""


                                                    Jenny . Kim (jkim@bafirm.com)
                                                    Bronwyn M. James (bjames@bafinn.com)
                                                    120 West 45th Street, 38th Floor
                                                    New York, New York 10036
                                                    Tel.: (646) 766-0077
                                                    Fax.: (646) 219-1977

                                                    Counsel for Defendant Orchestrade, Inc.
